jury room and denied the motion for a mistrial. See id. The record before
                this court supports the district court's decision and we conclude Jimenez-
                Gonzalez fails to demonstrate an abuse of discretion. Accordingly, we
                            ORDER the judgment of conviction AFFIRMED."




                cc: Hon. Nancy L. Porter, District Judge
                     Elko County Public Defender
                     Attorney General/Carson City
                     Elko County District Attorney
                     Elko County Clerk




                      'Although we filed the fast track statement and appendix and fast
                track response, these documents fail to comply with the Nevada Rules of
                Appellate Procedure. The fast track briefs do not contain margins in
                compliance with NRAP 3C(h)(1) and NRAP 32(a)(4) and the fast track
                statement does not contain adequate citation to the appendix, see NRAP
                3C(e)(1)(C). Further, the appendix does not contain a single index
                identifying each document included in all volumes. NRAP 3C(e)(2)(C);
                NRAP 30(c)(2). Counsel for the parties are cautioned that the failure to
                comply with applicable rules in the future may result in the imposition of
                sanctions. See NRAP 3C(n); Smith v. Emery, 109 Nev. 737, 743, 856 P.2d
                1386, 1390 (1993).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2
                                                          •   -,   - -••   ••• •
                                                                             •     •.'••